ORDER
DAVID N. HEYWOOD, JR. of East Orange having been ordered to show cause before this Court on April 7,1981 why his temporary suspension from the practice of law, imposed by order of this Court dated March 24,1981 should not be continued pending the final disposition of the ethics complaints against him, and he having made no appearance on the return date of said order to show cause;
It is ORDERED that the temporary suspension from the practice of law of DAVID N. HEYWOOD, JR. is hereby continued pending the final disposition of the ethics complaints against him and until the further order of this Court; and it is further
ORDERED that the Division of Ethics and Professional Services, Administrative Office of the Court, take such action as is appropriate under the circumstances with regard to the files comprising the law practice of DAVID N. HEYWOOD, JR. pursuant to R. l:20-5(b); and it is further
ORDERED that, pending restoration, respondent is restrained and enjoined from practicing law during the period of his *519suspension and further directed to continue to his compliance with all the regulations of the Disciplinary Review Board governing suspended, disbarred and resigned attorneys; and it is further
ORDERED that service of this order shall be effectuated upon respondent by publication for two consecutive weeks in the New Jersey Law Journal.